Per Curiam.
Indictment for assault and battery, found in the Knox Circuit Court, at the March term, 1853. Plea, not guilty. Trial by the Court, and judgment for the state.
This judgment can not be sustained. An act, approved January 16,1849, gave to the justices of the peace of Knox county “exclusive original jurisdiction of all cases of” assault and battery within that county. This act was unrepealed and in force when the present indictment was found. Acts of 1849, p. 78. It follows that the offence was not within the jurisdiction of the Knox Circuit Court.
The judgment is reversed.